Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Curtis on 10/21/2021.
The application has been amended as follows: 
	Claim 16, line 4, cancel [second] and insert - - intervening - - in place thereof.
	The examiner’s amendment was done in order to obviate 112 issue and place the claim in condition for allowance.

Allowable Subject Matter
Claims 2-17 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14, Osterhues et al (Osterhues) (US 6,396,449 B1) in view of Tsuda et al (Tsuda) (US 5,262,791) would enable a method of fabricating a multilayer package, the method comprising the steps of forming a phased array of patch antennas on or within a first layer; 
Claim 15 is allowed for at least the reason for depending on claim 14.
Regarding claim 16, Osterhues/Tsuda teaches a multilayer package comprising a first substrate containing a phased array of broadside antennas; a second substrate containing dipole antennas, the first and second substrates separated by an intervening substrate, and an integrated circuit operably coupled to the broadside antennas and the dipole antennas.
However, there is no strong motivation to modify the multilayer package of Osterhues/ Tsuda such that the second substrate comprising a shielded interconnect; the shielded interconnect configured to couple at least one of the broadside antennas to the integrated circuit through the intervening substrate.
Claims 17 and 19-21 are allowed for at least the reason for depending on claim 16.
Reasons for indicating allowable subject matter for claims 2-13 and 22-25 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845